DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Claim Amendment and Remarks, filed 07/15/2021, with respect to the rejection(s) of claim(s) 1-6 and 8-20 under 35 U.S.C. 102(a)(1) over “Structuring an Integrative Approach for Field Development Planning Using Artificial Intelligence and Its Application to an Offshore Oilfield”, Ketineni et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Reservoir Characterization Using Fuzzy Kriging and Deep Learning Neural Networks”, Korjani et al..

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, independent claims 1, 16, and 20 reciting, in part, “outputting the interpretation results, wherein the interpretation results characterize the geologic environment.”  It is not clearly pointed out how the interpretation results characterize the geologic environment in terms of procedure(s) or way(s) to carry out the characterization resulting result(s), metrics, or values.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“A method comprising:
selecting a type of geophysical data;
selecting a type of algorithm;
generating synthetic geophysical data of the selected type of geophysical data based at least in part on the algorithm;
training a deep learning classifier framework based at least in part on the synthetic geophysical data to generate a trained deep learning classifier framework;
receiving acquired geophysical data for a geologic environment;
implementing the trained deep learning classifier framework to generate interpretation results for the acquired geophysical data; and
outputting the interpretation results, wherein the interpretation results characterize the geologic environment.” 
The limitation of selecting a type of geophysical data, selecting a type of algorithm, generating synthetic geophysical data, training a deep learning framework, implementing the trained deep learning framework to generate interpretation results steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of 
This judicial exception is not integrated into a practical application because the steps of selecting, generating, training, and implementing above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of selecting a type of geophysical data, selecting a type of algorithm, generating synthetic geophysical data, training a deep learning framework, implementing the trained deep learning framework to generate interpretation results such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of receiving acquired geophysical data, which is insignificant extra-solution activity as mere data gathering as disclosed in Korjani et al. reference hereinbelow, while outputting the interpretation results, wherein the interpretation results characterize the geologic environment, which is insignificant post extra-solution activity as disclosed in Korjani et al. reference, which is well-understood, routing, and conventional activity previously known in the industry.  Hence, the claim is not patent eligible.

Similarly, independent claims 16 and 20 are directed to a system and computer-readable storage media, respectively, being used to perform the method as cited in claim 1.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of receiving acquired geophysical data, which is insignificant extra-solution activity as mere data gathering as disclosed in Korjani et al. reference hereinbelow, while outputting the interpretation results, wherein the interpretation results characterize the geologic environment, which is insignificant post extra-solution activity as disclosed in Korjani et al. reference, which is well-understood, routing, and conventional activity previously known in industry.  Hence, the claims are not patent eligible.



	Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


`	Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Reservoir Characterization Using Fuzzy Kriging and Deep Learning Neural Networks”, Korjani et al. (referred hereafter Korjani et al.).
Referring to claim 1, Korjani et al. disclose a method (Abstract) comprising:
selecting a type of geophysical data (e.g., facies – page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.);
selecting a type of algorithm (e.g., kriging – Abstract; pages 1-2, Introduction section; pages 3-4, Simple Kriging section; pages 4-5, Fuzzy Kriging section; Figure 1);
generating synthetic geophysical data (e.g., “synthetic logs” - Abstract/“synthetic reservoir facies” –  page 2, lines 16-19/“facies representation” - page 2, Objective: 1st – 3rd para.) of the selected type of geophysical data based at least in part on the algorithm (Abstract; page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.; Figures 12-15);
e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6);
receiving acquired geophysical data for a geologic environment (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6);
implementing the trained deep learning classifier framework to generate interpretation results for the acquired geophysical data (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6); and
outputting the interpretation results, wherein the interpretation results characterize the geologic environment (pages 7-12, Methodology and Results section; Figures 6-15). 
As to claim 2, Korjani et al. disclose a method (Abstract) wherein the type of geophysical data comprises seismic trace data (page 10, lines 1-3; Figure 10). 
Abstract) wherein the type of geophysical data comprises log data acquired via a downhole tool (e.g., measured log – Figures 8-9; page 8, 1st – 4th para.). 
As to claim 4, Korjani et al. disclose a method (Abstract) wherein the type of geophysical data comprises surface controlled electromagnetic data (e.g., “The study field consists of more than 5,000 wells drilled in relatively small five spot patterns. Despite the large number and age, most of the wells in the field have a good suite of logs including SP, GR, SRES, MRES, DRES, NPHI, CALIPER, etc.” – page 7, Methodology and Results: 1st – 3rd para.; Figure 6). 
Referring to claim 5, Korjani et al. disclose a method (Abstract) wherein the type of algorithm comprises a model modification algorithm that randomly modifies at least a portion of a model of the geologic environment within a predefined set of parameters for generating one or more portions of the synthetic geophysical data (Abstract; page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.; Figures 12-15; Figures 8-10). 
As to claim 6, Korjani et al. disclose a method (Abstract) wherein the type of algorithm comprises a filtering algorithm (e.g., “Deep learning is a class of machine learning where many layers of information processing are performed in a hierarchical way from preprocessing to features extraction and selection. It composes multiple levels of non-linear transformations that can approximate any complex function. Each level can be seen as a separate quantity which can transform its input to its output deploying non-linear functions. The non-linearity in layers is distributed throughout the network where parameters of non-linear transformations are optimized using historical data. The learning process of a deep learning algorithm is that it extracts useful information from raw data in a sequential way using a large quantity or volume of information.” – pages 5-6, Deep Learning section). 
Referring to claim 8, Korjani et al. disclose a method (Abstract) wherein the filtering algorithm comprises a spatial filtering algorithm (e.g., “In the case of the subject field, reservoir modeling was completed using available geophysical log data from the 5,000+ wells drilled in the field. The application of geostatistical tools, classic kriging methodology, Gaussian simulation and exponential model variograms were used to estimate and populate the spatial distribution of petrophysical properties in the grid cells of the 3D full field model. The most important properties in the case of the subject field were the facies representation, effective porosity (PHIE) and permeability (k), which was obtained as a transform function from deep resistivity” – page 2, Objective: 1st – 3rd para.; pages 3-4, Simple Kriging section; Figures 12-15). 
Abstract) wherein the type of algorithm comprises a noise generation algorithm (e.g., “The internal parameters or weights of a deep learning neural network are determined through the learning algorithm. At each iteration in the learning process, input data propagates feedforward through the network and generate an output. Then the error between actual output and calculated output propagates back through the network to adjust the weights and biases. These steps are performed sequentially for many iterations for all input/output pairs until the desired performance defined by objective function achieves. The learning process from large volumes of data is a computationally intensive task that depends on the number of neurons in each layer, number of layers, and size of data.” – page 6, last para./“Figures 14 and 15 show two horizontal crosssections of the subgrid field taken at different depths. In both figures, the left picture illustrates the existing kriging earth model, while the right picture the deep learning neural net. One can observe the natural trend of the channel which corresponds to the fluvial/alluvial depositional environment as shown in the DLNN model. In contrast, the existing kriging model seems to show more of a "piecemeal" interpolation, with dotted kriging artifacts (property modeling errors) that distort the property distribution and are unable to capture the natural channel trends. The DLNN model is able to reproduce channel trends that are natural and reflective of seismic data. The DLNN model does not allow for unrealistic sand/silt facies distribution and erroneous juxtapositions of facies. As a result the DLNN model will better allow the project team to recognize the connectedness of the sand bodies in the reservoir and better delineate the project areas. Greater understanding of the reservoir connectedness makes more efficient use of steam for planned and executed steamflood projects. It also increases the likelihood of success in our committed recovery of hydrocarbons.” – page 11, 1st para.). 
Referring to claim 10, Korjani et al. disclose a method (Abstract) wherein the type of geophysical data comprises seismic trace data (page 10, lines 1-3; Figure 10), wherein the noise generation algorithm comprises a coherent noise generation algorithm that generates that generates synthetic coherent noise or that extract coherent noise from real seismic trace data acquired via a seismic survey (e.g., “The internal parameters or weights of a deep learning neural network are determined through the learning algorithm. At each iteration in the learning process, input data propagates feedforward through the network and generate an output. Then the error between actual output and calculated output propagates back through the network to adjust the weights and biases. These steps are performed sequentially for many iterations for all input/output pairs until the desired performance defined by objective function achieves. The learning process from large volumes of data is a computationally intensive task that depends on the number of neurons in each layer, number of layers, and size of data.” – page 6, last para./“Figures 14 and 15 show two horizontal crosssections of the subgrid field taken at different depths. In both figures, the left picture illustrates the existing kriging earth model, while the right picture the deep learning neural net. One can observe the natural trend of the channel which corresponds to the fluvial/alluvial depositional environment as shown in the DLNN model. In contrast, the existing kriging model seems to show more of a "piecemeal" interpolation, with dotted kriging artifacts (property modeling errors) that distort the property distribution and are unable to capture the natural channel trends. The DLNN model is able to reproduce channel trends that are natural and reflective of seismic data. The DLNN model does not allow for unrealistic sand/silt facies distribution and erroneous juxtapositions of facies. As a result the DLNN model will better allow the project team to recognize the connectedness of the sand bodies in the reservoir and better delineate the project areas. Greater understanding of the reservoir connectedness makes more efficient use of steam for planned and executed steamflood projects. It also increases the likelihood of success in our committed recovery of hydrocarbons.” – page 11, 1st para.). 
As to claim 11, Korjani et al. disclose a method (Abstract) wherein the type of geophysical data comprises seismic trace data (page 10, lines 1-3; Figure 10), wherein the type of algorithm comprises an acquisition geometry variation algorithm that perturbs an acquisition geometry of a seismic survey to generate one or more perturbed acquisition geometries, wherein the generating synthetic geophysical data comprises simulating seismic trace data with the one or more perturbed acquisition geometries (e.g., “In the case of the subject field, reservoir modeling was completed using available geophysical log data from the 5,000+ wells drilled in the field. The application of geostatistical tools, classic kriging methodology, Gaussian simulation and exponential model variograms were used to estimate and populate the spatial distribution of petrophysical properties in the grid cells of the 3D full field model. The most important properties in the case of the subject field were the facies representation, effective porosity (PHIE) and permeability (k), which was obtained as a transform function from deep resistivity” – page 2, Objective: 1st – 3rd para.; pages 3-4, Simple Kriging section; Figures 12-15). 
Referring to claim 12, Korjani et al. disclose a method (Abstract) comprising combining the synthetic geophysical data with at least a portion of the acquired geophysical data and training the deep learning framework based at least in part on the combined geophysical data (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6). 
As to claim 13, Korjani et al. disclose a method (Abstract) wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to an acquisition parameter value (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figures 6 & 12-15). 
Referring to claim 14, Korjani et al. disclose a method (Abstract) wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to a processing parameter value (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figures 6 & 12-15). 
As to claim 15, Korjani et al. disclose a method (Abstract) wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to a geology parameter value (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figures 6 & 12-15). 
Referring to claim 16, Korjani et al. disclose a system (Abstract) comprising:
a processor (Abstract);
memory operatively coupled to the processor (Abstract); and
Abstract) to:
selecting a type of geophysical data (e.g., facies – page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.);
selecting a type of algorithm (e.g., kriging – Abstract; pages 1-2, Introduction section; pages 3-4, Simple Kriging section; pages 4-5, Fuzzy Kriging section; Figure 1);
generating synthetic geophysical data (e.g., “synthetic logs” - Abstract/“synthetic reservoir facies” –  page 2, lines 16-19/“facies representation” - page 2, Objective: 1st – 3rd para.) of the selected type of geophysical data based at least in part on the algorithm (Abstract; page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.; Figures 12-15);
training a deep learning classifier framework based at least in part on the synthetic geophysical data to generate a trained deep learning classifier framework (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6);
receiving acquired geophysical data for a geologic environment (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6);
implementing the trained deep learning classifier framework to generate interpretation results for the acquired geophysical data (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6); and
outputting the interpretation results, wherein the interpretation results characterize the geologic environment (pages 7-12, Methodology and Results section; Figures 6-15). 
As to claim 17, Korjani et al. disclose a system (Abstract) wherein the type of geophysical data comprises seismic trace data (page 10, lines 1-3; Figure 10). 
Referring to claim 18, Korjani et al. disclose a system (Abstract) wherein the type of geophysical data comprises log data (e.g., measured log – Figures 8-9; page 8, 1st – 4th para.). 
As to claim 19, Korjani et al. disclose a system (Abstract) comprising an interface that outputs at least one control signal based at least in part on the interpretation results (pages 7-12, Methodology and Results section; Figures 6-15). 
Referring to claim 20, Korjani et al. disclose one or more non-transitory computer-readable storage media (Abstract) comprising processor-executable instructions to instruct a computing system to:
select a type of geophysical data (e.g., facies – page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.);
select a type of algorithm (e.g., kriging – Abstract; pages 1-2, Introduction section; pages 3-4, Simple Kriging section; pages 4-5, Fuzzy Kriging section; Figure 1);
generate synthetic geophysical data (e.g., “synthetic logs” - Abstract/“synthetic reservoir facies” –  page 2, lines 16-19/“facies representation” - page 2, Objective: 1st – 3rd para.) of the selected type of geophysical data based at least in part on the algorithm (Abstract; page 2, lines 16-19; page 2, Objective: 1st – 3rd para.; page 7, Methodology and Results: 1st para.; Figures 12-15);
e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6);
receive acquired geophysical data for a geologic environment (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6);
implement the trained deep learning classifier framework to generate interpretation results for the acquired geophysical data (e.g., “The application of deep learning and fuzzy kriging involves the following steps: selection of the study field or reservoir, geophysical well logs, location of the wells, generating the reservoir variograms, determination of fuzzy kriging parameters, defining the data sets for modeling, training the model, pseudo-wells generation, and populating the 3D full field model. In this paper, we are presenting only the distribution of the facies, which are derived from the suite of resistivity logs. The other petrophysical parameters such as effective porosity (PHIE), permeability (K), and oil saturation (So) model distributions can be obtained in a similar way once the facies model was developed.” -  page 7, Methodology and Results: 1st – 3rd para.; Figure 6); and
output the interpretation results, wherein the interpretation results characterize the geologic environment (pages 7-12, Methodology and Results section; Figures 6-15). 
Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Response to Arguments
7.	Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-20 rejected under 35 U.S.C. 101, Applicant argues:

	
    PNG
    media_image1.png
    872
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    862
    694
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    185
    684
    media_image4.png
    Greyscale

	Examiner’s response:
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must be then determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods or organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241. 

	Step 1, the claim invention must be to one of the four statutory categories.  35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter.  In this case, independent claim 1 and all claims which depend from it are directed toward a method; independent claim 16 and all claims which depend from it are directed toward a system; and independent claim 20 is directed toward computer-readable storage media.

	Step 2A, Prong 1, Under Step 2A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a 

	Claim 1 (with similar claims in claims 16 and 20) comprises inter alia the functions or steps of:
“selecting a type of geophysical data; selecting a type of algorithm; generating synthetic geophysical data of the selected type of geophysical data based at least in part on the algorithm; training a deep learning classifier framework based at least in part on the synthetic geophysical data to generate a trained deep learning classifier framework; receiving acquired geophysical data for a geologic environment; implementing the trained deep learning classifier framework to generate interpretation results for the acquired geophysical data; and outputting the interpretation results, wherein the interpretation results characterize the geologic environment.”
Claims 2 and 17 comprise inter alia the functions or steps of “wherein the type of geophysical data comprises seismic trace data”.
	 Claims 3 and 18 comprise inter alia the functions or steps of “wherein the type of geophysical data comprises log data acquired via a downhole tool”.
	Claims 4 and 19 comprise inter alia the functions or steps of “wherein the type of geophysical data comprises surface controlled electromagnetic data”.
	Claim 5 comprises inter alia the functions or steps of “wherein the type of algorithm comprises a model modification algorithm that randomly modifies at least a portion of a model of the geologic environment within a predefined set of parameters for generating one or more portions of the synthetic geophysical data”.
Claim 6 comprises inter alia the functions or steps of “wherein the type of algorithm comprises a filtering algorithm”.
Claim 7 comprises inter alia the functions or steps of “wherein the filtering algorithm comprises a frequency-domain filtering algorithm or a time-domain filtering algorithm and wherein the type of geophysical data comprises seismic trace data, wherein the frequency-
Claim 8 comprises inter alia the functions or steps of “wherein the filtering algorithm comprises a spatial filtering algorithm”.
Claim 9 comprises inter alia the functions or steps of “wherein the type of algorithm comprises a noise generation algorithm”.
Claim 10 comprises inter alia the functions or steps of “wherein the type of geophysical data comprises seismic trace data, wherein the noise generation algorithm comprises a coherent noise generation algorithm that generates that generates synthetic coherent noise or that extract coherent noise from real seismic trace data acquired via a seismic survey”.
Claim 11 comprises inter alia the functions or steps of “wherein the type of geophysical data comprises seismic trace data, wherein the type of algorithm comprises an acquisition geometry variation algorithm that perturbs an acquisition geometry of a seismic survey to generate one or more perturbed acquisition geometries, wherein the generating synthetic geophysical data comprises simulating seismic trace data with the one or more perturbed acquisition geometries”.
Claim 12 comprises inter alia the functions or steps of “combining the synthetic geophysical data with at least a portion of the acquired geophysical data and training the deep learning framework based at least in part on the combined geophysical data”.
Claim 13 comprises inter alia the functions or steps of “wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to an acquisition parameter value”.
Claim 14 comprises inter alia the functions or steps of “wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to a processing parameter value”.
inter alia the functions or steps of “wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to a geology parameter value”.

The cited limitations, as drafted, are methods and systems that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationships/modeling, then it falls within the “Mathematical Concepts” grouping of abstract idea. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. The mere introduction of a computer or generic computer technology into the claims needs not alter the analysis.  The relevant question is whether the claims here do more than simply instruct a practitioner to implement the abstract idea on a generic computer.
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of a computer or to any other technology or technical field.  Furthermore, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way.  Particularly, the claim limits of selecting, selecting, generating, training, receiving, implementing, and outputting data recited at a high level of generality using a generic computer performing generic computer functions such that the reciting amounts to no more than mere instructions to apply the exception to a particular technological environment.  Furthermore, none of the limitations recite technological implementation details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor, a memory, and non-transitory computer-readable storage media, as cited in independent claims 16 and 20.  However, the use of these additional elements described at a high level of generality and performed generic computer functions such that it amounts to no more than mere instructions to apply the exception to a particular technological environment.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose 
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of receiving acquired geophysical data, which is insignificant extra-solution activity as mere data gathering as disclosed in Korjani et al. reference as above, while outputting the interpretation results, wherein the interpretation results characterize the geologic environment, which is insignificant post extra-solution activity as disclosed in Korjani et al. reference, which is well-understood, routing, and conventional activity previously known in the industry.  In addition, wherein the interpretation results characterize the geologic environment, which is intended use without describing how characterize being performed and what results would be in order for the claim being integrated into a practical application. Hence, the claim is not patent eligible.

Similarly, independent claims 16 and 20 are directed to a system and computer-readable storage media, respectively, being used to perform the method as cited in claim 1.  Thus, same responses as above to same arguments.

Dependent claims 2-15, and 17-19 are directed to variable parameters for mathematical relationship/algorithm/modeling/training, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Therefore the rejection of claim 1-20 under 35 U.S.C. 101 is proper and maintained.

8.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864